                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MATTHEW KROPP,                                     Case No. 18-cv-01549-SI
                                   8                    Plaintiff,
                                                                                            ORDER EXTENDING DEADLINES
                                   9             v.
                                                                                            Re: Dkt. No. 35
                                  10     JEFFERY SCOTT,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff’s request for an extension of the deadline to file his opposition to the motion for

                                  14   summary judgment is GRANTED. Docket No. 35. Plaintiff must file and serve his opposition no

                                  15   later than August 19, 2019. No further extensions of this deadline should be expected. Defendants

                                  16   must file and serve their reply brief (if any) no later than September 6, 2019.

                                  17          IT IS SO ORDERED.

                                  18   Dated: July 18, 2019

                                  19                                                   ______________________________________
                                                                                       SUSAN ILLSTON
                                  20                                                   United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
